DETAILED ACTION
This Office Action is in response to RCE filed May 16, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 46 and 51 are objected to because of the following informalities:
On line 1 of claim 46, “first” should be deleted, because claim 45 from which claim 46 depends currently recites “a gate structure”.
On lines 2-3 of claim 51, “a source terminal” and “a drain terminal” should be replaced with “the (said) source terminal” and “the (said) drain terminal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 28, 30, 32-35, 37, 38 and 49-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claims 23 and 30, Applicants originally disclosed that the source 202s is coupled to the 204d as shown in Fig. 2 of current application.  However, Applicants did not originally disclose “a connector to couple a source or drain terminal of the first device to a source or drain terminal of the second device” as recited on lines 7-8 of claim 23, and “a source or drain terminal of the first device is coupled to a source or drain terminal of the second device” as recited on lines 6-7 of claim 30, because (a) the newly claimed limitations can be directed to four configurations of the coupling: (i) a source terminal of the first device coupled to a source terminal of the second device, (ii) a source terminal of the first device coupled to a drain terminal of the second device, (iii) a drain terminal of the first device coupled to a source terminal of the second device, and (iv) a drain terminal of the first device coupled to a drain terminal of the second device, (b) it appears that the coupling of the first and second device is directed to forming an inverter device shown in Figs. 1A and 1B of current application, (c) however, it does not appear all of the four possible configurations of the coupling listed above would be conducive to formation of the inverter device shown in Figs. 1A and 1B of current application, especially a coupling of a source-source terminal and a drain-drain terminal, and (d) the only coupling configuration that Applicants originally disclosed is the underlined coupling configuration (iii) discussed above where a drain terminal of the first device is coupled to a source terminal of the second device.  Claims 24-26, 28 and 49-52 depend on claim 23, and claims 32-35, 37 and 38 depend on claim 30, and therefore, claims 24-26, 28, 32-35, 37, 38 and 49-52 also fail to comply with the written description requirement.
(2) Regarding claim 51, claim 51 fails to comply with the written description requirement for the same reasons stated above with regard to claims 23 and 30.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37, 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 37, it is not clear what “the first terminal of the first device” and “the first terminal of the second device” each refers to, because the amended claim 30 does not include a limitation “a first terminal of the first device” and “a first terminal of the second device”, and therefore, the limitations “the first terminal of the first device” and “the first terminal of the second device” lack the antecedent bases.
(2) Regarding claim 49, it is not clear what “the first terminal of the first device” refers to, because (a) the amended claim 23 does not include a limitation “a first terminal of the first device”, and therefore, the limitation “the first terminal of the first device” lacks the antecedent basis, and (b) even if the first terminal of the first device refers to the source or drain terminal of the first device recited in the amended claim 23, claim 49 may be rejected under 35 USC 112(d) since the source or drain terminal of the first device recited in the amended claim 23 may be the same with the source contact and the drain contact of the first device recited in claim 49.  Claim 50 depends on claim 49, and therefore, claim 50 is also indefinite.
(3) Regarding claim 50, it is not clear what “the first terminal of the second device” refers to, because (a) the amended claim 23 does not include a limitation “a first terminal of the second device”, and therefore, the limitation “the first terminal of the second device” lacks the antecedent basis, and (b) even if the first terminal of the second device refers to the source or drain terminal of the second device recited in the amended claim 23, claim 50 may be rejected under 35 USC 112(d) since the source or drain terminal of the second device recited in the amended claim 23 may be the same with the source contact and the drain contact of the second device recited in claim 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25, 28, 30, 32-34, 37, 38, 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Briere (US 2014/0367744) in view of Han et al. (US 2015/0318515)
Regarding claim 23, Briere discloses an apparatus (Fig. 1) comprising: a first device (170) comprising an enhancement mode III-N heterostructure field effect transistor (HFET) ([0039]), a second device (140) over the first device when the apparatus shown in Fig. 1 is viewed upside down, wherein the second device comprises a depletion mode thin film transistor, because (a) Applicants do not specifically claim how thin the “thin film transistor” or a channel layer of the “thin film transistor” should be, (b) Applicants do not specifically claim the structure of the thin film transistor, and (c) therefore, the epitaxial silicon layer 120, a portion of which functions as a channel layer, can be referred to be “thin” in a broad sense, and a gate stack (344 in Fig. 3); and a connector (connector between source 372 and one of source/drain of FET 340 including node 316 in Fig. 3) to couple a first source or drain terminal of the first device to a first source or drain terminal of the second device.
Briere differs from the claimed invention by not showing that the second device includes a layer comprising an oxide semiconductor, wherein the gate stack is coupled to the layer.
Briere further discloses a not-shown capping layer ([0025] and [0029]).
Han et al. disclose a capping layer formed of an oxide semiconductor ([0046]).
Since both Briere and Han et al. disclose a capping layer for an apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the not-shown capping layer disclosed by Briere can be formed of an oxide semiconductor such as ITO, IZO, ZnO or In2O3 as disclosed by Han et al., because (a) Applicants do not specifically claim what “a layer comprising an oxide semiconductor” refers to, and what the oxide semiconductor is and does, and (b) an oxide semiconductor has been commonly employed as a capping layer material in forming a semiconductor apparatus as disclosed by Han et al.  In this case, the gate stack 344 of Briere would be coupled to the layer, because (a) Merriam-Webster dictionary defines to “couple” as “to join for combined effect” or “to fasten together : LINK”, and (b) the gate stack 344 of Briere is joined to the not-shown capping layer formed directly or indirectly.
Regarding claims 25, 28 and 49-51, Briere further comprises an inverter circuit (Fig 3) that includes: a driver comprising the first device (370), and a load comprising the second device (340), wherein the first device is in series with the second device, because (a) Briere in view of Han et al. disclose all of the claim limitations, and (b) therefore, the circuit shown in Fig. 3 of Briere should be able to function as an inverter circuit (claim 25), one or more levels of metal (Substrate Via 112 and/or Through-Wafer Via 114) ([0017]) between the first device (170) and the second device (140), wherein the connector includes at least one of the one or more levels of metal (claim 28), wherein the first terminal of the first device (170/370) comprising the enhancement mode III-N HFET is one of a source contact or drain contact (source/drain terminal) of the first device (claim 49), wherein the first terminal of the second device (140/340) comprising the depletion mode thin film transistor is one of a source contact or drain contact (source/drain terminal) of the second device (claim 50), and the first device (170/370) and the second device (140/340) are conductively coupled in series, such that the connector couples a source terminal or a drain terminal of the first device to a source terminal or a drain terminal of the second device (claim 51).
Please refer to the explanations of the corresponding limitations above.
Regarding claim 30, Briere discloses an apparatus (Fig. 1) comprising: a first device (170); and a second device (140) over the first device when the apparatus shown in Fig. 1 of Briere is viewed upside down, wherein the second device is a thin film transistor device comprising (i) a body (not-shown capping layer), and (ii) a gate stack (344 in Fig. 3), wherein a first source or drain terminal of the first device is coupled to a first source or drain terminal of the second device (Fig. 3), and wherein the first device is one of an enhancement mode transistor or a depletion mode transistor, and the second device is the other of the enhancement mode transistor or the depletion mode transistor.
Briere differs from the claimed invention by not showing that the body comprises an oxide semiconductor, wherein the gate stack is coupled to the body.
Han et al. disclose a capping layer formed of an oxide semiconductor ([0046]).
Since both Briere and Han et al. disclose a capping layer for an apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the not-shown capping layer disclosed by Briere can be formed of an oxide semiconductor such as ITO, IZO, ZnO or In2O3 as disclosed by Han et al., because (a) Applicants do not specifically claim what “a body” refers to, and what the body is and does, and (b) an oxide semiconductor has been commonly employed as a capping layer material in forming a semiconductor apparatus as disclosed by Han et al.  In this case, the gate stack 344 of Briere would be coupled to the body or capping layer, because (a) Merriam-Webster dictionary defines to “couple” as “to join for combined effect” or “to fasten together : LINK”, and (b) the gate stack 344 of Briere is joined to the not-shown capping layer formed directly or indirectly.
Regarding claims 32-34, 37 and 38, Briere further discloses that the first device (170) is an enhancement mode III-N heterostructure field effect transistor (HFET); and the second device (140) is a depletion mode transistor (claim 32), and the first device (170) is a gallium nitride (GaN) based transistor comprising a channel layer (134), the channel layer comprising GaN (claim 33), wherein the first device (170) comprises: a polarization layer (136) adjacent to the channel layer (134), wherein the channel layer comprises a two-dimensional electron gas (2DEG) region (178) near a junction of the polarization layer and the channel layer (claim 34), further comprising: one or more levels of metal (112 and/or 114) between the first device (170) and the second device (140), wherein the first terminal of the first device (source or drain terminal of 170) is coupled to the first terminal of the second device (source or drain terminal of 140) using the one or more levels of metal (claim 37), comprising: an inverter circuit (Fig. 3) that includes: a driver comprising the first device (370 in Fig. 3), and a load comprising the second device (340 in Fig. 3) (claim 38).

Allowable Subject Matter
Claims 44-46 and 48 are allowed, because Briere in view of Han et al. do not disclose “(ii) a source or drain terminal above the body, and (iii) a gate stack below the body” recited in the amended claim 44.

Response to Arguments
Applicants’ arguments with respect to claims 23 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gu et al. (US 9,899,516)
Briere (US 2015/0162321)
Briere (US 9,406,674)
Ikeda (US 9,276,569)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 26, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815